Exhibit 10.469

 

ASSIGNMENT AND ASSUMPTION
OF PURCHASE AND SALE AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into this 22nd day of December, 2004 by Inland
Real Estate Acquisitions, Inc., an Illinois Corporation, (“Assignor”), and Town
Square Ventures, L.P., an Illinois limited partnership, (“Assignee”).

 

RECITALS

 

A.            Southlake Venture East, L.P., Southlake Venture West, L.P., SL
Venture West II, L.P., Southlake Central Venture, and SL Central Venture II,
L.P. (“Sellers”) and Assignor have previously entered into that certain Amended
and Restated Purchase Agreement dated as of November 5, 2004 (the “Purchase
Agreement”), relating to the sale of a certain retail property commonly known as
Southlake Town Square located in Southlake, Texas.

 

B.            Assignor desires to assign its interest in and to the Purchase
Agreement to Assignee upon the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the receipt of ten and 00/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, the parties hereby agree as follows:

 

1.                                       Recitals.  The foregoing recitals are,
by this reference, incorporated into the body of this Assignment as if the same
had been set forth in the body hereof in their entirety.

 

2.                                       Assignment and Assumption.  Assignor
hereby assigns, conveys, transfers, and sets over to Assignee all of Assignor’s
right, title, and interest in and to the Purchase Agreement.   Assignee hereby
accepts the foregoing Assignment and assumes, and agrees to perform, all duties,
obligations, liabilities, indemnities, covenants, and agreements of Assignor set
forth in the Purchase Agreement.

 

3.                                       Counterparts.  This document may be
executed in any number of counterparts, each of which may be executed by any one
or more of the parties hereto, but all of which must constitute one instrument
and shall be binding and effective when all parties hereto have executed at
least one counterpart.

 

4.                                       Successors.  This Assignment shall be
binding upon and for the benefit of the parties hereto and their respective
Successors and Assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first written above.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
An Illinois Corporation

 

 

By:

  /s/ G. Joseph Cosenza

 

Name:

 G. Joseph Cosenza

 

Title:

   President

 

 

 

 

 

ASSIGNEE:

 

 

 

TOWN SQUARE VENTURES, L.P., an Illinois
limited partnership

 

 

 

By:

Western Town Square Ventures GP, L.L.C., a
Delaware limited liability company, its
general partner

 

 

 

By:

Inland Western Retail Real Estate Trust,
Inc., a Maryland corporation, its sole
member

 

 

 

 

By:

/s/ Valerie Medina

 

 

Name:

Valerie Medina

 

 

Title:

Asst. Secretary

 

 

2

--------------------------------------------------------------------------------